Per Curiam.
The respondent was found guilty by an official referee of charges of faffing to account to his client for the latter’s share of a settlement in the sum of $200. The referee stated, however, that he beheved the respondent did not intend to defraud his client. In view of that and the additional fact that the respondent does not now dispute the findings of the referee but professes a keen realization of the gravity of his conduct, we are of opinion that a censure is sufficient punishment.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Respondent censured.